Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sunhee Lee, on April 8, 2021.

Amend claims 1, 7, 12, and 17 as shown below.
Cancel claims 8, 9, 18, and 19.

1. (Currently Amended) An oral solid formulation comprising:
wet granules comprising
irinotecan hydrochloride as a sole active ingredient;
10 wt% to about 23 wt% of lactose and 45 wt% to about 57 wt% of microcrystalline cellulose based on a total weight of the oral solid formulation; and
an acidifying agent in an amount of 0.2 parts to 5 parts by weight based on 1 part by weight of the irinotecan hydrochloride,

    wherein a dissolution rate of the irinotecan hydrochloride of the oral solid formulation is about 80% or greater in initial 30 minutes, when said dissolution rate is measured by a dissolution test using a paddle method of the U.S. Pharmacopoeia (USP) with 900 mL of purified water.

7. (Currently Amended) The oral solid formulation of claim 1, wherein the oral solid formulation is in the form of 

12. (Currently Amended) A method of preparing an oral solid formulation according to claim 1, the method comprising:
forming granules comprising irinotecan hydrochloride as a sole active ingredient, 10 wt% to about 23 wt% of lactose and 45 wt% to about 57 wt% of microcrystalline cellulose based on a total weight of the oral solid formulation; a diluent, and a binder;
mixing the granules with a disintegrant and a lubricant to obtain a mixture; and formulating the resultant mixture into the oral solid formulation, wherein, the step of forming granules and/or mixing the granules comprises adding an acidifying agent,
wherein the step of forming granules is performed by wet granulation, wherein the acidifying agent is selected from the group consisting of acetic acid, citric acid, lactic acid, and a combination thereof; and an amount of the acidifying agent is from about 0.2 parts to about 5 parts by weight based on 1 part by weight of the irinotecan hydrochloride, and
wherein a dissolution rate of the irinotecan hydrochloride of the oral solid formulation is about 80% or greater in initial 30 minutes, when said dissolution rate is measured by 

17. (Currently Amended) The method of claim 12, wherein the oral solid formulation is in the form of .

The following is an examiner’s statement of reasons for allowance:
The claims are directed to concentrations that are not obvious in view of the cited prior art.  Further, the claims include the phrase “as a sole active ingredient” and this phrase obviates prior art that is directed to a combination of irinotecan and tetrazole, cited in Kim et al., U.S. Pat. No. 9,283,218.  As such, the rejections of record cannot be maintained.
Claims 1, 5, 7, 11, 12, 14, 15, and 17 are allowed.
Claims 2-4, 6, 8-10, 13, 16, and 18-20 are cancelled. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628